Citation Nr: 0805497	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-38 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Illiana Health Care System
in Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses for treatment rendered from March 7, 2005 to March 
15, 2005 at St. Joseph Hospital.  


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Illiana Health Care 
System (RO) in Danville, Illinois.


FINDINGS OF FACT

1.  The veteran did not receive prior authorization for 
treatment from March 7, 2005 to March 15, 2005 at St. Joseph 
Hospital in Bloomington, Illinois

2.  The veteran incurred medical expenses for treatment from 
March 7, 2005 to March 15, 2005 at St. Joseph Hospital in 
Bloomington, Illinois.

3.  Service connection is not in effect for any disability.

4.  The record does not reflect that the veteran's treatment 
beyond the initial evaluation and treatment was for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA 
or other Federal facility.

5.  A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private medical expenses for treatment rendered from March 
7, 2005 to March 15, 2005, at St. Joseph Hospital have not 
been met.  38 U.S.C.A. §§ 1703, 1725, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000, 17.1002 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), VA has certain notice and assistance 
requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  The VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA). Barger v. Principi, 16 Vet. App. 
132 (2002).  Similarly, the statute at issue in this matter 
is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38.  38 C.F.R. § 17.132.

In this case, the veteran was sent a letter in July 2005 
advising him of the information necessary to substantiate his 
claim as well as notifying him of all relevant procedure and 
appellate rights.  The RO has explained to the veteran the 
bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of 
the claim.  There is no indication that any additional notice 
or development would aid the veteran in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2006).  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

In this case, the veteran is seeking entitlement to payment 
or reimbursement of private medical expenses for treatment 
rendered from March 7, 2005 to March 15, 2005, at St. Joseph 
Hospital.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 
C.F.R. § 17.52.  However, the veteran in this case is not 
alleging that VA contracted directly with St. Joseph 
Hospital, or its ancillary service providers, for the 
treatment provided to the veteran between March 7, 2005 to 
March 15, 2005.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility between 
March 7, 2005 to March 15, 2005.  See 38 U.S.C.A. § 1703(a); 
see also 38 C.F.R. § 17.54.  This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  In this case, there is no evidence that the veteran 
obtained proper authorization for payment of the private 
medical expenses he incurred for treatment rendered from 
March 7, 2005 to March 15, 2005 at St. Joseph Hospital.  

The veteran has never asserted that authorization was 
actually given for this treatment, and there is no evidence 
of record suggesting that any such authorization was given.  
In this case, as specific formalities under 38 C.F.R. § 17.54 
were not complied with, proper authorization from VA was not 
obtained.  

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, there is no evidence that the veteran obtained proper 
authorization for payment of the private 
medical expenses incurred from March 7, 2005 to March 15, 
2005 from a VA employee with appropriate authority, namely 
the VAMC director or a VA clinic director.  Accordingly, the 
Board must conclude that prior authorization for the private 
treatment received from March 7, 2005 to March 15, 2005 was 
not obtained pursuant to 38 C.F.R. § 17.54, and that payment 
is not warranted for expenses incurred in conjunction with 
that treatment under 38 U.S.C.A. § 1703.

The Court has stated that a

second avenue for potential relief for a 
veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the 
Secretary "may, under such regulations 
as the Secretary shall prescribe, 
reimburse . . . for the reasonable value 
of such care or services . . . for which 
such veterans have made payment."

Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.  

Service connection is not in effect for any disability.  
Accordingly, the evidence does not reflect that a nonservice-
connected disability was associated with was aggravating a 
service-connected disability.  In addition, the veteran was 
not rated as permanently and totally disabled or was 
participating in a rehabilitation program at the time he 
received the medical treatment at issue herein in March 2005.  
Finally, the treatment on the date in question was for a post 
service injury.  Accordingly, there is no basis to establish 
entitlement to reimbursement under 38 U.S.C.A. § 1728.  See 
also 38 C.F.R. § 17.120.

A review of the evidence of record reveals that the veteran 
sought treatment on March 7, 2005, following a fall on a ramp 
at St. Joseph Hospital in Bloomington, Illinois.  An 
emergency room report, dated March 7, 2005, noted that the 
veteran arrived at 2:05 p.m. with complaints of pain in the 
right upper leg after having fallen when his right knee gave 
way.  An X-ray examination of the pelvis, performed at 3:41 
p.m., revealed an acute basocervical right hip fracture.  A 
treatment report, dated March 7, 2005, noted the veteran's 
complaints of right hip pain.  The report concluded with an 
assessment of a right hip fracture, and indicated that the 
veteran would be admitted to the hospital.  The emergency 
room report noted that he was admitted around 6 p.m., and the 
record further reflects that right hip surgery was scheduled 
for the following day.  

An operative report, dated March 8, 2005, noted that the 
veteran underwent the insertion of a bipolar hip prosthesis, 
right hip.  A follow-up treatment report, dated March 11, 
2005, noted that the veteran's blood pressure was up, that 
his heart rate was tachycardic up to the 140's, and that X-
ray examination of the chest suggested either pneumonia 
versus congestive heart failure.  The report concluded with a 
diagnosis of early delirium tremors with hypertension, 
tachycardia and nervousness.  It also recommended that the 
veteran undergo a cardiac consultation.  An echocardiography 
report, dated March 11, 2005, revealed findings of low normal 
left ventricular ejection fraction with wall motion 
consistent with ischemia cardiomyopathic picture.  A 
treatment report, dated in March 12, 2005, noted that the 
veteran was recovering from an acute myocardial infarction.  
The report concluded with a diagnosis of recent myocardial 
infarction with associated congestive heart failure.  An 
operative report, dated in March 12, 2005, noted that he 
veteran underwent a left heart catheterization, coronary 
angiography and stent placement circumflex artery.  The 
record reflects that the veteran was subsequently discharged 
from the hospital on March 15, 2005.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held 
out as providing emergency care to the 
public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably 
expected that delay in seeking immediate 
medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment); 

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or 
in part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected 
disability).

See 38 C.F.R. § 17.1002.  

After reviewing the evidence of record, the Board finds that 
the veteran's claim fails to meet the requirements for 
reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1003.  Specifically, the record does not reflect that 
the veteran's treatment beyond the initial evaluation and 
treatment was for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility.  Following 
his initial evaluation in the emergency room (requiring four 
hours), the veteran was admitted to the hospital in stable 
condition in preparation for surgery on the following day.  
The evidence does not show that a transfer to a VA or other 
Federal facility was even considered or that the veteran 
could not have been safely transferred to a VA or other 
Federal facility.  As noted in 38 C.F.R. § 17.1003 (d), "the 
medical emergency only lasts until the time the veteran 
becomes stabilized."
In addition, the evidence of record does not reflect the 
location of the nearest VA facility to be unfeasible. See 38 
C.F.R. § 17.1002.  

For these reasons, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Payment or reimbursement of private medical expenses for 
treatment rendered from March 7, 2005 to March 15, 2005 at 
St. Joseph Hospital is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


